                    IN THE UNITED STATES DISTRICT COURT
                        NORTHERN DISTRICT OF TEXAS
                              DALLAS DIVISION

XCO LATIN WORKOUT, LLC, et al.              §
                                            §
Plaintiffs,                                 §
                                            §
v.                                          §        Civil Action No. 3:20-CV-198-N
                                            §
VANESSA TORRES, et al.,                     §
                                            §
Defendants.                                 §


                     MEMORANDUM OPINION AND ORDER

       This Order addresses Plaintiff XCO Latin Workout, LLC (“XCO”) and third-party

defendant Jackeline Rodriguez’s motion to dismiss [47] and Defendants Vanessa Torres

and Functional Athletic Training Corporation’s (collectively, “Counterclaim Plaintiffs”)

motion for leave [50]. For the following reasons, the Court grants the motion for leave and

denies the motion to dismiss.

                                I. ORIGINS OF THE DISPUTE

       Plaintiffs Tube Trainer B.V., LLC (“Tube Trainer”) and XCO allege that they are

the owner and exclusive licensee, respectively, of the XCO trademark at issue in this

matter. Defendant Vanessa Torres is a fitness instructor located in Puerto Rico, and the

President of Functional Athletic Training Corporation (“Functional Athletic”). Plaintiffs

sued the Defendants for alleged trademark infringement of the XCO mark. Defendants

then brought counterclaims against XCO, Flexi-Sports GmbH (“Flexi-sports”), and

Jackeline Rodriguez (collectively, “Counterclaim Defendants”).


MEMORANDUM OPINION AND ORDER – PAGE 1
       Torres alleges that, due to representations from Rodriguez, Torres obtained the

designation of “Master Trainer-educator” in the exercise modality of XCO Trainers from

Flexi-Sports, which held itself out as the exclusive licensee and distributor of the XCO

mark. Torres further alleges that she entered a partnership with Rodriguez, which later

dissolved. Torres claims that she maintained the exclusive rights to advertise the XCO

mark in Puerto Rico through Functional Athletic. In light of this action for infringement

of the XCO mark, Counterclaim Plaintiffs now claim they are the victims of fraud, as they

were led to believe that they were licensed to utilize the XCO mark by Flexi-Sports.

Jackeline Rodriguez moves to dismiss for lack of personal jurisdiction and to dismiss the

fraud counterclaim for failure to state a claim upon which relief can be granted and for lack

of subject matter jurisdiction.

                    II. LEGAL STANDARDS FOR MOTIONS TO DISMISS

       Federal Rule of Civil Procedure 12(b)(1) requires a Court to dismiss a claim for lack

of subject matter jurisdiction. A district court possesses supplemental jurisdiction “in any

civil action of which the district courts have original jurisdiction . . . over all other claims

that are so related to claims in the action within such original jurisdiction that they form

part of the same case or controversy under Article III of the United States Constitution.”

28 U.S.C. § 1367(a). “The question under section 1367(a) is whether the supplemental

claims are so related to the original claim that they derive from a common nucleus of

operative fact.” Mendoza v. Murphy, 532 F.3d 342, 346 (5th Cir. 2008) (internal quotations

omitted).



MEMORANDUM OPINION AND ORDER – PAGE 2
         Federal Rule of Civil Procedure 12(b)(2) allows a Court to dismiss a party when the

Court lacks personal jurisdiction over the defendant. The Texas long-arm statute reaches

the limits of due process. Hall v. Helicopteros Nacionales De Colombia, S.A., 638 S.W.2d

870, 872 (Tex. 1982), rev’d on other grounds, 466 U.S. 408 (1984). The requirements of

the Due Process Clause are satisfied if the non-resident defendant has sufficient minimum

contacts with the forum state so that the suit does not offend “traditional notions of fair

play and substantial justice.” International Shoe Co. v. Washington, 326 U.S. 310, 316

(1945). “If a defendant’s contacts with the forum state are continuous and systematic, the

court may exercise general jurisdiction over an action against the defendant . . . . A court

may exercise specific jurisdiction over a defendant in a suit arising out of or related to the

defendant’s contact with the forum.” Special Industries, Inc. v. Zamil Group Holding Co.,

578 F. App’x 325, 328 (5th Cir. 2014) (citing Helicopteros Nacionales de Colombia, S.A.

v. Hall, 466 U.S. 408, 414–15 (1984)). The district court may receive “any combination

of the recognized methods of discovery,” including affidavits, interrogatories, and

depositions to assist it in the jurisdictional analysis. Walk Haydel & Assocs., Inc. v. Coastal

Power Prod. Co., 517 F.3d 235, 241 (5th Cir. 2008) (quoting Thompson v. Chrysler Motors

Corp., 755 F.2d 1162, 1165 (5th Cir. 1985)). A plaintiff has the burden of establishing

personal jurisdiction by making out a prima facie case; proof by a preponderance is not

required. Jones v. Petty-Ray Geophysical Geosource, Inc., 954 F.2d 1061, 1067 (5th Cir.

1992).

         Federal Rule of Civil Procedure 12(b)(6) allows dismissal of a cause of action when

the complaint fails to state a claim upon which relief can be granted. To survive dismissal

MEMORANDUM OPINION AND ORDER – PAGE 3
under Rule 12(b)(6), a pleading “must contain sufficient factual matter, accepted as true,

to state a claim to relief that is plausible on its face.” Ashcroft v. Iqbal, 556 U.S. 662, 678

(2009). When considering a motion to dismiss, the court should construe the allegations

in the complaint favorably to the pleader and accept as true all well-pleaded facts. Harold

H. Huggins Realty, Inc. v. FNC, Inc., 634 F.3d 787, 803 n.44 (5th Cir. 2011) (quoting True

v. Robles, 571 F.3d 412, 417 (5th Cir. 2009)). A complaint need not contain “detailed

factual allegations” but must include sufficient facts to indicate the plausibility of the

claims asserted, raising the “right to relief above the speculative level.” Bell Atl. Corp. v.

Twombly, 550 U.S. 544, 555 (2007). Plausibility means that the factual content “allows

the court to draw the reasonable inference that the defendant is liable for the misconduct

alleged.” Iqbal, 556 U.S. at 678.

                       III. THE COURT GRANTS THE MOTION FOR
                      LEAVE AND DENIES THE MOTION TO DISMISS
       Under Federal Rule of Civil Procedure 15(a), a district court “should freely give

leave [to amend] when justice so requires.” FED. R. CIV. P. 15(a)(2). Rule 15(a)(2) creates

a strong presumption in favor of granting leave to amend, and the Court must do so, “unless

there is a substantial reason to deny leave.” Dussouy v. Gulf Coast Inv. Corp., 660 F.2d

594, 598 (5th Cir. 1981). For the reasons discussed below, the Court determines that the

amended complaint that was attached to Counterclaim Plaintiffs’ motion for leave is not

futile and survives Rule 9. [50-1]. Because there is no substantial reason to deny leave,

the Court grants Counterclaim Plaintiffs’ motion for leave to file their amended complaint.




MEMORANDUM OPINION AND ORDER – PAGE 4
       Counterclaim Defendants’ motion to dismiss is based on Federal Rules of Civil

Procedure 12(b)(1), (2), and (6). First, Counterclaim Defendants argue that this Court lacks

subject matter jurisdiction over the fraud counterclaim because Counterclaim Plaintiffs’

fraud claim is not related to the claims at issue in this suit. Second, Rodriguez argues that

the Court lacks personal jurisdiction over her. Finally, Counterclaim Defendants argue that

the amended counterclaim fails to state a claim upon which relief can be granted. For the

following reasons, the Court denies the motion to dismiss and grants Counterclaim

Plaintiffs leave to conduct jurisdictional discovery over Rodriguez.

          A. The Court Has Subject Matter Jurisdiction Over the Fraud Claim

       Counterclaim Defendants allege that the Court lacks subject matter jurisdiction over

Counterclaim Plaintiffs’ fraud counterclaim. Counterclaim Defendants argue that the fraud

counterclaim is unrelated to the claims in this action and is an attempt to relitigate an earlier

dispute between Counterclaim Plaintiffs and Flexi-Sports. See generally Functional

Athletic Training Corp. v. Flexi-Sports GmbH, No. 3:15-cv-01548-CVR (D.P.R. 2015).

The Court disagrees and determines that the fraud counterclaim forms part of the same case

or controversy. Here, the amended complaint states that Counterclaim Defendants made

false representations as to their respective authority to grant licenses to the XCO Mark that

is at the heart of this trademark infringement action. Assuming that the well-pleaded facts

of the amended complaint are true for the purposes of this motion to dismiss, Counterclaim

Defendants’ trademark infringement claim arises directly from the alleged fraud committed

on Counterclaim Plaintiffs. Accordingly, the Court possesses supplemental jurisdiction

over the fraud counterclaim.

MEMORANDUM OPINION AND ORDER – PAGE 5
    B. The Court Declines to Dismiss Rodriguez for Lack of Personal Jurisdiction

         Rodriguez argues that the Court lacks personal jurisdiction over her. In response,

Counterclaim Plaintiffs claim that Rodriguez regularly appears in the state of Texas to

provide videos, courses, and events to promote herself and her business. For instance,

Rodriguez advertises through YouTube videos with titles such as “XCO LATIN

WORKOUT BY JACKIE MASTER CLASS / TEXAS 2018” and “Xco Latin Workout by

Jackie – Texas Tour 2018.” Resp. 5 [50]. Counterclaim Defendants argue that Rodriguez

is protected by the fiduciary shield doctrine. Under the fiduciary shield doctrine, “an

individual’s transaction of business within the state solely as a corporate officer does not

create personal jurisdiction over that individual though the state has in personam

jurisdiction over the corporation[.]” Stuart v. Spademan, 772 F.2d 1185, 1197 (5th Cir.

1985).

         However, apart from any veil piercing theory seeking vicarious liability, it
         has long been established that “a corporation’s employee is personally liable
         for tortious acts which he directs or participates in during his employment.”
         Levendecker & Assocs., Inc. v. Wechter, 683 S.W.2d 369, 375 (Tex. 1985)
         (recognizing rule and holding employee individually liable for penning a
         libelous letter in the course and scope of his employment); see also Miller v.
         Keyser, 90 S.W.3d 712, 717 (Tex. 2002) (noting Texas’s longstanding rule
         that a corporate agent is personally liable for his own fraudulent or tortious
         acts). “The law is well-settled that a corporate agent can be held individually
         liable for fraudulent statements or knowing misrepresentations even when
         they are made in the capacity of a representative of the corporation.”
         Kingston v. Helm, 82 S.W.3d 755, 759 (Tex. App—Corpus Christi 2002, pet.
         denied).
Bates Energy Oil & Gas v. Complete Oilfield Servs., 361 F. Supp. 3d 633, 666 (W.D. Tex.

2019). Regardless of the fiduciary shield doctrine’s inapplicability to the case at hand, the

fraud counterclaim is unrelated to Rodriguez’s contacts with Texas. The Court determines

MEMORANDUM OPINION AND ORDER – PAGE 6
that it lacks personal jurisdiction over Rodriguez individually. The Court now turns to

jurisdictional veil-piercing theories.

       Texas law provides three broad theories under which a court may disregard the

corporate fiction and pierce the corporate veil. The Court may pierce the corporate veil

“when: 1) the corporation is the alter ego of its owners or shareholders, 2) the corporation

is used for illegal purposes, and 3) the corporation is used as a sham to perpetrate a fraud.”

Fed. & Deposit Co. of Maryland v. Com. Cas. Consultants, Inc., 976 F.2d 272, 274–75

(5th Cir. 1992) (citing Castleberry v. Branscum, 721 S.W.2d 270, 272–73 (Tex. 1986),

superseded in part by statute, TEX. BUS. ORGS. CODE § 21.223). When disregarding the

corporate fiction, “[n]either fraud nor an intent to defraud need be shown as a prerequisite

to disregarding the corporate entity; it is sufficient if recognizing the separate corporate

existence would bring about an inequitable result.” Castleberry, 721 S.W.2d at 272–83

(requiring only constructive fraud for disregarding the corporate fiction for noncontractual

claims).   “Constructive fraud is the breach of some legal or equitable duty which,

irrespective of moral guilt, the law declares fraudulent because of its tendency to deceive

others, to violate confidence, or to injure public interests.” Id. The Court notes, however,

that Texas law distinguishes between jurisdictional and substantive veil piercing. See

PHC-Minden, L.P. v. Kimberly-Clark Corp, 235 S.W.3d 163 (Tex. 2007) (noting that

“fraud—which is vital to piercing the corporate veil [for liability under the Tex. Bus. Org.

Code]—has no place in assessing contacts to determine personal jurisdiction.”). While the

case law is unclear, it appears that jurisdictional veil piercing typically occurs in the alter

ego context, because alter egos are “one and the same corporation for purposes of

MEMORANDUM OPINION AND ORDER – PAGE 7
jurisdiction.” Id.; see also Borehole Seismic, LLC v. Int’l Oil & Gas Tech. Ltd., No. CIV.A.

H-15-0613, 2015 WL 4979638, at *8 (S.D. Tex. Aug. 19, 2015) (“The Texas Supreme

Court has observed that the doctrine of jurisdictional veil piercing is similar to the alter

ego concept in substantive liability.”) (emphasis added). The facts of the amended

complaint suggest a plausible rationale for disregarding the corporate fiction under a “sham

to perpetrate a fraud” theory. However, the Court has, thus far, found no clear authority as

to the applicability of a “sham” theory for jurisdictional veil piercing. Moreover, the

parties have not briefed the issue at any length. Thus, the Court declines to assert personal

jurisdiction over Rodriguez through a sham theory at this time. The Court turns to

Counterclaim Plaintiffs’ alter ego theory.

       Counterclaim Plaintiffs allege that Jackeline Rodriguez is the alter ego of XCO. “In

determining whether an alter ego relationship exists, the court should focus on the

relationship between the corporation and the entity or individual that allegedly abused

corporate formalities.” Licea v. Curacao Drydock Co., Inc., 952 F.3d 207, 214 (5th Cir.

2015) (citing Zahra Spiritual Trust v. United States, 910 F.2d 240, 245 (5th Cir. 1990)).

For jurisdictional veil piercing, “the degree of control the parent exercises must be greater

than that normally associated with common ownership and directorship; the evidence must

show that the two entities cease to be separate so that the corporate fiction should be

disregarded to prevent fraud or injustice.” Id. at 213 (5th Cir. 2015) (quoting PHC-Minden,

L.P. v. Kimberly-Clark Corp., 235 S.W.3d 163, 175 (Tex. 2007)).

       Counterclaim Plaintiffs have provided sparse factual support for their alter ego

theory of jurisdiction, stating only that Rodriguez is the owner and controlling officer of

MEMORANDUM OPINION AND ORDER – PAGE 8
XCO. This, along with conclusory statements of alter ego status, is insufficient to establish

alter ego status. See, e.g., Stuart, 772 F.2d 1185, 1198 (5th Cir. 1985) (affirming dismissal

of president of corporation when plaintiffs failed to cite factual support for alter ego

theory).   While the facts presented to the Court suggest a plausible rationale for

disregarding the corporate fiction under either alter ego or sham to perpetrate a fraud, the

Court is unable to properly determine whether it has jurisdiction over Rodriguez with the

record and briefing before it. Thus, the Court grants leave to Counterclaim Plaintiffs to

conduct jurisdictional discovery over Rodriguez for ninety (90) days. The parties may

submit supplemental briefs no later than 105 days after the date of this Order.

 C. Counterclaim Plaintiffs Have Stated a Claim Upon Which Relief Can Be Granted

       Counterclaim Defendants argue that Counterclaim Plaintiffs have failed to state a

claim upon which relief can be granted. Counterclaim Defendants argue that (1) the statute

of limitations bars the untimely fraud counterclaim and (2) the amended complaint fails to

satisfy the requirements of Federal Rule of Civil Procedure 9(b). The Court addresses each

argument in turn.

       1. Statute of Limitations — “To dismiss a complaint under Rule 12(b)(6) as barred

by the statute of limitations, ‘the face of the complaint must show beyond doubt that the

statute of limitations period has run.’” Motorola Mobility, Inc. v. TiVo Inc., No. 5:11-CV-

053-JRG, 2013 WL 12040725 (E.D. Tex. Jan. 25, 2013) (quoting La Porte Constr. Co. v.

Bayshore Nat’l Bank, 805 F.2d 1254, 1255 (5th Cir. 1986)). Counterclaim Plaintiffs raise

several issues in relation to the applicability of the statute of limitations.         First,

Counterclaim Plaintiffs argue that the alleged fraud occurred over several years. To the

MEMORANDUM OPINION AND ORDER – PAGE 9
extent that Counterclaim Plaintiffs suggest that the continuing tort doctrine applies,

Counterclaim Plaintiffs have cited no authority to demonstrate that the doctrine applies to

this case.   Second, the parties contest whether the Texas or Puerto Rico statute of

limitations applies to the fraud counterclaim. Regardless of whether the Court applies

Texas or Puerto Rico law, the fraud counterclaim falls beyond the statute of limitations.

Third, Counterclaim Plaintiffs allege that the discovery rule saves their otherwise untimely

claim. For the following reasons, the Court determines that the application of the discovery

rule is a question of fact that the Court cannot determine at this stage of the proceedings.

       “Generally, a cause of action accrues, and the statute of limitations begins to run,

when facts come into existence that authorize a claimant to seek a judicial remedy.” Dell

Computer Corp. v. Rodriguez, 390 F.3d 377, 389 (5th Cir. 2004). “The discovery rule

provides a ‘very limited exception to statutes of limitations.’” Beavers v. Metro. Life Ins.

Co., 566 F.3d 436, 439 (5th Cir. 2009) (quoting Computer Assocs. Int’l, Inc. v. Altai, Inc.,

918 S.W.2d 453, 455 (Tex. 1996)).          “Courts apply the discovery rule in limited

circumstances where ‘the nature of the injury incurred is inherently undiscoverable and the

evidence of injury is objectively verifiable.’” Cosgrave v. Cade, 468 S.W.3d 32, 36 (Tex.

2015). “An injury is inherently undiscoverable if it is, by its nature, unlikely to be

discovered within the prescribed limitations period despite due diligence.” Beavers, 566

F.3d at 439. Here, Counterclaim Defendants argue that the discovery rule does not apply

because Counterclaim Plaintiffs had both actual and constructive knowledge of the alleged

fraud. First, Counterclaim Defendants allege that Counterclaim Plaintiffs had actual

knowledge of the alleged fraud. Counterclaim Defendants rely on Torres’ statement that

MEMORANDUM OPINION AND ORDER – PAGE 10
she discovered that Flexi-Sports was selling XCO products directly to clients in Puerto

Rico in or around 2015 through XCO. This, however, does not establish actual knowledge

of fraud, as the sale of XCO products by Counterclaim Defendants does not necessarily

mean that Flexi-Sports lacked the authority to license Counterclaim Plaintiffs’ use of the

XCO mark. At most, the sale of XCO products in Puerto Rico might have led to the

discovery of the alleged fraud. See Etan Indus., Inc. v. Lehmann, 359 S.W.3d 620, 623

(Tex. 2011) (noting that deferral of the limitations period “ends when a party learns of

facts, conditions, or circumstances which would cause a reasonably prudent person to make

inquiry, which, if pursued, would lead to discovery of the concealed cause of action.”).

Thus, while the sale of XCO products may have put Counterclaim Plaintiffs on constructive

notice, it does not demonstrate that Counterclaim Plaintiffs possessed actual knowledge of

the alleged fraud.

       Second, the issue of whether Counterclaim Plaintiffs had constructive knowledge

of the alleged fraud is a question of fact that the Court cannot resolve at this time.

“Inquiries involving the discovery rule usually entail questions for the trier of fact.” Childs

v. Haussecker, 974 S.W.2d 31, 44 (Tex. 1998). “However, the commencement of the

limitations period may be determined as a matter of law if reasonable minds could not

differ about the conclusion to be drawn from the facts in the record.”             Id.   Here,

Counterclaim Defendants argue that the registration of the XCO mark constitutes

constructive notice as a matter of law. See 15 U.S.C. § 1072. However, at least one court

has held that “constructive notice” under 15 U.S.C. § 1072 is not necessarily sufficient to

establish chargeable knowledge for purposes of the discovery rule. See Garcia v. Coleman,

MEMORANDUM OPINION AND ORDER – PAGE 11
No. C-07-2279-EMC, 2008 WL 4166854, at *8 (N.D. Cal. Sept. 8, 2008) (“Simply because

some courts have referred to ‘constructive notice’ in discussing the discovery rule does not

by itself demonstrate an intent to import the meaning of ‘constructive notice’ from the state

or trademark statutes.”).    Thus, “[a]bsent any authority establishing that registration

automatically defeats the discovery rule, the Court sees no reason why the issue should not

be treated as a factual question as is normally the case. Registration may be a relevant fact

but itself is not dispositive.” Id. Because neither party has cited, and the Court has been

unable to find, any other relevant case law on the applicability of 15 U.S.C. § 1072 to the

discovery rule, there is doubt that the statute of limitations period has run. Thus, the Court

declines to dismiss the fraud counterclaim on the basis of the statute of limitations at this

time.

        2. Rule 9 — The Court determines that the amended complaint satisfies the

requirements of Federal Rule of Civil Procedure 9. “Pleading ‘fraud with particularity

requires a plaintiff to specify the statements contended to be fraudulent, identify the

speaker, state when and where the statements were made, and explain why the statements

were fraudulent.’” Strickland v. Bank of New York Mellon, 838 F. App’x 815, 820 (5th

Cir. 2020) (quoting Williams v. WMX Techs., Inc., 112 F.3d 175, 177 (5th Cir. 1997)). The

amended complaint describes the alleged fraudulent behavior of Counterclaim Defendants,

including the extensive history between the parties dating back to 2012.                Here,

Counterclaim Plaintiffs allege that Counterclaim Defendants, first through Rodriguez and

Flexi-Sports and then through XCO after its incorporation, misrepresented Flexi-Sports’

authority to license Torres and Functional Athletics’ use of the XCO mark. Counterclaim

MEMORANDUM OPINION AND ORDER – PAGE 12
Plaintiffs have adequately stated the “who, what, when, and where” as required by Rule

9(b). Hart v. Bayer Corp., 199 F.3d 239, 247 n.6 (5th Cir. 2000) (quoting Williams v.

WMX Techs., Inc., 112 F.3d 175, 178 (5th Cir. 1997)). Accordingly, the Court denies the

motion to dismiss on the basis of Federal Rule of Civil Procedure 9.

                                      CONCLUSION

       Accordingly, the Court grants the motion for leave and denies the motion to dismiss.

Counterclaim Plaintiffs’ amended answer [50-1] shall be deemed filed as of the date of

entry of this Memorandum Opinion and Order. Because the Court cannot determine

whether it possesses personal jurisdiction over Rodriguez, the Court grants Counterclaim

Plaintiffs leave to conduct jurisdictional discovery regarding Rodriguez for ninety (90)

days. The parties may submit supplemental briefs no later than 105 days after the date of

this Order. Because the exercise of reasonable diligence is a question of fact and the Court

determines that the amended complaint satisfies Federal Rule of Civil Procedure 9(b), the

Court denies the motion to dismiss.

       Signed July 8, 2021.

                                                         ___________________________
                                                                David C. Godbey
                                                           United States District Judge




MEMORANDUM OPINION AND ORDER – PAGE 13
